DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s RCE submission filed on 12/21/2020 has been entered.  Applicant’s submission correcting claim numbering issues filed on 1/14/2021 has also been entered. 
Note to Applicant
Specifically regarding the below enablement rejection (35 USC §112). The Patent Trial and Appeal Board, on 5/19/2020, applied a new grounds of rejection found on pages 10-11 of that decision.  The decision was then defended, by the board, in a Decision to Reconsider on 10/20/2020.  It is made of the record that the examiner is not in a position to overturn this or any board decision in that 1)the claims have not been amended and 2) the arguments as well as the affidavit traversing the rejection filed on 12/21/2020 do not add any new evidence related to the new grounds of rejection.  Therefore, the rejections, as set forth by the board are repeated below and clearly pertain to all of the claims presented.  It is noted; the below rejection is from the board decision dated 5/19/2020.  
All previous rejections, predating the Board Decision on 5/19/2020, have been withdrawn.  The board decision is found below. 
Response to the Affidavit filed 12/21/2020 from Joseph L. Sullivan
The Decision to Reconsider, dated 10/20/2020 discusses the current application and why the analysis provided is not adequate to overturn the board decision.   This is a direct quote from the Decision to Reconsider. 

    PNG
    media_image1.png
    808
    837
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    926
    727
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    915
    683
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    620
    648
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 106-107 and 119 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The original disclosure does not provide enabling support for the limitation “generating a shock advice parameter from the ECG rhythm analysis,” as recited by each of independent claims 106 and 107. Although the Specification describes a shock advice parameter as a numerical value from zero to 10 (see Spec. para. 101), the Specification does not describe how the shock advice parameter is determined from a rhythm analysis, that is, what variables, equations, and/or algorithms are used to determine it. The Specification additionally provides no information or guidance as to how one skilled in the art would arrive at a value of from zero to 10 for the shock advice parameter. Hence, the disclosure, as filed, is not sufficiently complete to enable one of ordinary skill in the art to make and use the claimed invention without undue experimentation. Most notably, as per In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988), because the original disclosure does not set forth prior art that discloses a shock advice parameter, fails to provide any direction as to how a skilled artisan would determine the shock advice parameter from a rhythm analysis, and does not disclose any working 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792